FILED
                             NOT FOR PUBLICATION                            MAR 30 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 ALAN NAKAMURA,                                  No. 09-55961

               Plaintiff - Appellant,            D.C. No. 2:06-cv-06776-GW-SS

   v.
                                                 MEMORANDUM *
 CITY OF HERMOSA BEACH; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Central District of California
                      George H. Wu, District Judge, Presiding

                              Submitted March 16, 2010 **


Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Alan Nakamura appeals pro se from the district court’s summary judgment

in his 42 U.S.C. § 1983 action alleging that the defendants violated his Fourth



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

tk/Research
Amendment rights. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir. 1994) (per curiam). We

affirm.

        The district court properly granted summary judgment on Nakamura’s

unlawful search and arrest claims because his arrest was supported by probable

cause. See United States v. Smith, 389 F.3d 944, 950-52 (9th Cir. 2004) (allowing

a warrantless search incident to a lawful arrest); Cabrera v. Huntington Park, 159
F.3d 374, 380 (9th Cir. 1998) (explaining that a plaintiff must show there was no

probable cause to prevail on a section 1983 claim for false arrest).

        The district court properly granted summary judgment on Nakamura’s

excessive force claim because Officer Jones’s use of force was minimal and

objectively reasonable under the circumstances. See Graham v. Connor, 490 U.S.
386, 396 (1989) (“Not every push or shove . . . violates the Fourth Amendment.”)

(citation omitted); Long v. City & County of Honolulu, 511 F.3d 901, 905 (9th Cir.

2007) (“In a Fourth Amendment excessive force case, defendants can still win on

summary judgment if the district court concludes, after resolving all factual

disputes in favor of the plaintiff, that the officer’s use of force was objectively

reasonable under the circumstances.”) (citation and internal quotation marks

omitted).


tk/Research                                 2                                     09-55961
        The district court properly granted summary judgment on Nakamura’s

claims for municipal liability because he had not suffered any constitutional injury.

See City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986) (per curiam).

        The district court did not abuse its discretion by denying Nakamura’s request

for additional discovery. See Qualls ex rel. Qualls v. Blue Cross of Cal., Inc., 22
F.3d 839, 844 (9th Cir. 1994) (“We will only find that the district court abused its

discretion if the movant diligently pursued its previous discovery opportunities,

and if the movant can show how allowing additional discovery would have

precluded summary judgment.”) (italics omitted).

        Nakamura’s remaining contentions are unpersuasive.

        AFFIRMED.




tk/Research                                3                                   09-55961